The opinion of the court was delivered, by
Lowrie, C. J.
By our law, this contract, though not put in writing, is not entirely nugatory; hut only so far so that it passes no interest in the land, and cannot furnish any right in law or equity to demand a specific performance. But damages may be recovered for the breach of it. What damages?
Compensation for all that the plaintiff below did in pursuance of the contract, and in satisfaction of his part thereof, and for all permanent improvements made upon the land, in reliance upon the contract, with the knowledge of the defendant, and which the defendant gets the benefit of by taking hack the land, deducting the value of the rents and profits of the land during the plaintiff’s occupancy.
The making of improvements seems to us a natural consequence of relying on the contract; and the party who witnesses the making of them without objection, and then rescinds the contract, ought to pay for them. Thus we understand the court to have decided. This instruction was objected to here, but we were favoured with no argument upon it, and we see no error in it.
The other point we have already affirmed in Poorman v. Kilgore, in this term.
Judgment affirmed.